DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Remarks
Claims 12-13, 15, and 17-33, filed 11/02/2021, are currently pending and are under consideration. 
Response to Arguments
Applicant’s arguments, see Pages 13-20, filed 11/02/2021, with respect to the rejection of claims 12, 17-31, and 33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Applicant argues that Frey in view of Juhasz does not teach or suggest forming marks within the lens of the eye, and does not teach or suggest providing gaps between lesions, which can be closed in a following sequence of laser pulses once the bubbles have collapsed. Examiner agrees. Upon further search and consideration, the claims are now rejected as explained in the office action below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US Patent Application Publication 2010/0004641 – APPLICANT CITED ON IDS dated 07/07/2020), hereinafter Frey, further in view of Woodley et al. (US Patent Application Publication 2015/0141972), hereinafter Woodley, and further in view of Loesel et al. (US Patent Application Publication 2006/0095023), hereinafter Loesel.
Regarding claim 12, Frey teaches a device for creating an aperture in an eye (e.g. Fig. 2), said device comprising:
a control unit for a laser unit (e.g. Par. [0062]: a system for delivering a laser beam to the lens of an eye comprising a control system 204; Fig. 2: control system 204);
the control unit being adapted to control the laser unit to create the aperture in a lens of the eye, wherein the aperture is used to increase the depth of field of the eye and is formed by laser-induced lesions which reduce light transmission through a lens aperture region surrounding an aperture opening (e.g. Par. [0062]: system for delivering a laser beam shot pattern to the lens of an eye; Par. [0158]: using laser shot patterns to improve depth of field by limiting the aperture in the lens to reduce light transmission; Par. [0159]: limiting aperture provided by the creation of an annulus of opacified lens material);
an alignment unit for aligning and/or fixating the eye (e.g. Par. [0069], lines 1-6); and

wherein the control unit is adapted to control the laser unit on the basis of the narrowed pupil in order to produce marks defining the aperture opening in a lateral direction and/or an axial direction relative to a visual axis of the eye (e.g. Par. [0070], lines 37-40; Par. [0068], lines 8-13).
However, Frey fails to teach the marks being within the lens of the eye, and wherein the control unit is adapted to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed.
Woodley teaches a laser eye surgery system. Woodley teaches it is known to produce marks within the lens of the eye in order to determine where the laser should be applied (e.g. Pars. [0243]-[0244]: marks can be produced on the anterior or posterior lens capsule which are within the lens).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frey to include the marks being within the lens of the eye as taught by Woodley in order to provide the predictable results of determining where the laser should be applied.
However, Frey in view of Woodley fails to disclose wherein the control unit is adapted to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced 
Loesel teaches a system and method for performing laser induced optical breakdown. Loesel teaches it is known to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed (e.g. Par. [0011]: the distance between the laser spots is based on the bubble size; Par. [0014]: the distance between the laser spots is greater than the diameter of the bubble, and when the bubble dissipates another focal spot is chosen that can be closed with the next laser pulse) in order to avoid mechanical and thermal damage to the eye (e.g. Par. [0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frey in view of Woodley to include the laser-induced lesions being created in such a way that they are spaced apart in the lateral direction relative a visual axis of the eye by a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser 
Regarding claim 23, Frey teaches a method of generating control commands for a laser unit for creating an aperture in an eye, wherein the control commands cause the laser unit to create the aperture in a lens of the eye, and wherein the aperture is used to increase the depth of field of the eye and is formed by laser-induced lesions which reduce light transmission through a lens aperture region surrounding an aperture opening (e.g. e.g. Par. [0062]: system for delivering a laser beam shot pattern to the lens of an eye; Par. [0158]: using laser shot patterns to improve depth of field by limiting the aperture in the lens to reduce light transmission; Par. [0159]: limiting aperture provided by the creation of an annulus of opacified lens material); 
an alignment unit for aligning and/or fixating the eye (e.g. Par. [0069], lines 1-6); and
a light stimulation unit for light stimulation of the eye in order to narrow the pupil (e.g. Par. [0070], lines 8-15);
wherein the control unit is adapted to control the laser unit on the basis of the narrowed pupil in order to produce marks defining the aperture opening in a lateral direction and/or an axial direction relative a visual axis of the eye (e.g. Par. [0070], lines 37-40; Par. [0068], lines 8-13).
However, Frey fails to teach the marks being within the lens of the eye, and wherein the control unit is adapted to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed.
Woodley teaches a laser eye surgery system. Woodley teaches it is known to produce marks within the lens of the eye in order to determine where the laser should be applied (e.g. Pars. [0243]-[0244]: marks can be produced on the anterior or posterior lens capsule which are within the lens).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frey to include the marks being within the lens of the eye as taught by Woodley in order to provide the predictable results of determining where the laser should be applied.
However, Frey in view of Woodley fails to disclose wherein the control unit is adapted to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed. 
Loesel teaches a system and method for performing laser induced optical breakdown. Loesel teaches it is known to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed (e.g. Par. [0011]: the distance between the laser spots is based on the bubble size; Par. [0014]: the distance between the laser spots is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frey in view of Woodley to include the laser-induced lesions being created in such a way that they are spaced apart in the lateral direction relative a visual axis of the eye by a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed as taught by Loesel in order to provide the predictable results of avoiding mechanical and thermal damage.
Regarding claim 26, Frey teaches a method of creating an aperture in an eye, said method comprising the step of: 
controlling a laser unit to create the aperture in a lens of the eye, wherein the aperture is used to increase the depth of field of the eye and is formed by laser-induced lesions which reduce light transmission through a lens aperture region surrounding an aperture opening (e.g. Par. [0062]: system for delivering a laser beam shot pattern to the lens of an eye; Par. [0158]: using laser shot patterns to improve depth of field by limiting the aperture in the lens to reduce light transmission; Par. [0159]: limiting aperture provided by the creation of an annulus of opacified lens material); and/or providing:
an alignment unit for aligning and/or fixating the eye (e.g. Par. [0069], lines 1-6); and
a light stimulation unit for light stimulation of the eye in order to narrow the pupil (e.g. Par. [0070], lines 8-15);

However, Frey fails to teach the marks being within the lens of the eye, and wherein the control unit is adapted to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed.
Woodley teaches a laser eye surgery system. Woodley teaches it is known to produce marks within the lens of the eye in order to determine where the laser should be applied (e.g. Pars. [0243]-[0244]: marks can be produced on the anterior or posterior lens capsule which are within the lens).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frey to include the marks being within the lens of the eye as taught by Woodley in order to provide the predictable results of determining where the laser should be applied.
However, Frey in view of Woodley fails to disclose wherein the control unit is adapted to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such 
Loesel teaches a system and method for performing laser induced optical breakdown. Loesel teaches it is known to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed (e.g. Par. [0011]: the distance between the laser spots is based on the bubble size; Par. [0014]: the distance between the laser spots is greater than the diameter of the bubble, and when the bubble dissipates another focal spot is chosen that can be closed with the next laser pulse) in order to avoid mechanical and thermal damage to the eye (e.g. Par. [0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frey in view of Woodley to include the laser-induced lesions being created in such a way that they are spaced apart in the lateral direction relative a visual axis of the eye by a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed as taught by Loesel in order to provide the predictable results of avoiding mechanical and thermal damage.
Regarding claim 29, Frey teaches a computer program for a device for creating an aperture in an eye (e.g. Par. [0066]) comprising:
a control unit for a laser unit operated in accordance with the computer program (e.g. Par. [0062]: a system for delivering a laser beam to the lens of an eye comprising a control system 204; Fig. 2: control system 204);
the control unit being adapted to control the laser unit to create the aperture in a lens of the eye when the computer program is executed on the device, wherein the aperture is used to increase the depth of field of the eye and is formed by laser-induced lesions which reduce light transmission through a lens aperture region surrounding an aperture opening (e.g. Par. [0062]: system for delivering a laser beam shot pattern to the lens of an eye; Par. [0158]: using laser shot patterns to improve depth of field by limiting the aperture in the lens to reduce light transmission; Par. [0159]: limiting aperture provided by the creation of an annulus of opacified lens material); 
an alignment unit for aligning and/or fixating the eye (e.g. Par. [0069], lines 1-6); and
a light stimulation unit for light stimulation of the eye in order to narrow the pupil (e.g. Par. [0070], lines 8-15);
wherein the control unit is adapted to control the laser unit on the basis of the narrowed pupil in order to produce marks defining the aperture opening in a lateral direction and/or an axial direction relative a visual axis of the eye (e.g. Par. [0070], lines 37-40; Par. [0068], lines 8-13).
However, Frey fails to teach the marks being within the lens of the eye, and wherein the control unit is adapted to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to 
Woodley teaches a laser eye surgery system. Woodley teaches it is known to produce marks within the lens of the eye in order to determine where the laser should be applied (e.g. Pars. [0243]-[0244]: marks can be produced on the anterior or posterior lens capsule which are within the lens).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frey to include the marks being within the lens of the eye as taught by Woodley in order to provide the predictable results of determining where the laser should be applied.
However, Frey in view of Woodley fails to disclose wherein the control unit is adapted to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed. 
Loesel teaches a system and method for performing laser induced optical breakdown. Loesel teaches it is known to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frey in view of Woodley to include the laser-induced lesions being created in such a way that they are spaced apart in the lateral direction relative a visual axis of the eye by a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed as taught by Loesel in order to provide the predictable results of avoiding mechanical and thermal damage.
Regarding claim 17, Frey further teaches wherein the control unit is adapted to control the laser unit for creating the aperture in such a way that light transmission through the lens aperture region is reduced to 20% or less (e.g. Par. 0159]: “The degree of opacification in the annulus is not necessarily 100% blocking, but must be blocking enough to reduce negative visual symptoms. Thus, for example, about 90%, about 80%, from about 20% to about 100%, and more specifically from about 50% to about 100% opacification within the annulus, as measured by the amount of light blocked”).
Regarding claims 18, 24, 27, and 30, Frey further teaches wherein the laser unit comprises a pulsed laser for emitting laser pulses (e.g. Par. [0064]: describes the laser), a focusing unit for focusing the laser pulses (e.g. Par. [0065]: optics include a focusing device and focusing optics), and an alignment unit for aligning the laser pulses (e.g. Par. [0069], lines 1-6).
Regarding claims 19, 25, 28, and 31, Frey further teaches wherein the pulsed laser is configured to emit laser pulses having:
a pulse duration in the range between 10,000 to 10 fs (e.g. Par. [0064]: pulse duration can be between 1 femtosecond and 100 picoseconds (100 picoseconds is 100,000 femtoseconds));
a pulse energy in the range between 100 and 0.01 µJ (e.g. Par. [0064]: pulse energy can be between 1 nanojoule to 1 millijoule (1 nanojoule is 0.001 µJ and 1 millijoule is 1000 µJ));
a wavelength range between 400 and 1,400 nm (e.g. Par. [0064]: wavelengths of 300nm – 2500nm can be used); and
a repetition rate in the range between 1 and 100,000 kHz (e.g. Par. [0064]: pulse repetition rate can be between 1KHz to several GHz).
Regarding claim 20, Frey further teaches wherein the pulsed laser is configured to emit laser pulses having:
a pulse duration in the range between 800 to 100 fs (e.g. Par. [0064]: pulse duration can be between 1 femtosecond and 100 picoseconds (100 picoseconds is 100,000 femtoseconds));
a pulse energy in the range between 10 and 0.1 µJ (e.g. Par. [0064]: pulse energy can be between 1 nanojoule to 1 millijoule (1 nanojoule is 0.001 µJ and 1 millijoule is 1000 µJ));
a wavelength range between 600 and 1,200 nm (e.g. Par. [0064]: wavelengths of 300nm – 2500nm can be used); and
a repetition rate in the range between 10 and 10,000 kHz (e.g. Par. [0064]: pulse repetition rate can be between 1KHz to several GHz).
Regarding claim 21, Frey further teaches wherein the pulsed laser is configured to emit laser pulses having:
a pulse duration in the range between 350 to 150 fs (e.g. Par. [0064]: pulse duration can be between 1 femtosecond and 100 picoseconds (100 picoseconds is 100,000 femtoseconds));

a wavelength range between 800 and 1,100 nm (e.g. Par. [0064]: wavelengths of 300nm – 2500nm can be used); and
a repetition rate in the range between 100 and 500 kHz (e.g. Par. [0064]: pulse repetition rate can be between 1KHz to several GHz).
Regarding claim 22, Frey further teaches wherein the pulsed laser is configured to emit laser pulses having:
a pulse duration of 150 fs (e.g. Par. [0064]: pulse duration can be between 1 femtosecond and 100 picoseconds (100 picoseconds is 100,000 femtoseconds));
a pulse energy of 1 µJ (e.g. Par. [0064]: pulse energy can be between 1 nanojoule to 1 millijoule (1 nanojoule is 0.001 µJ and 1 millijoule is 1000 µJ));
a wavelength in the range between 700 and 1,100 nm (e.g. Par. [0064]: wavelengths of 300nm – 2500nm can be used); and
a repetition rate of 200 kHz (e.g. Par. [0064]: pulse repetition rate can be between 1KHz to several GHz).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US Patent Application Publication 2010/0004641 – APPLICANT CITED ON IDS dated 07/07/2020), hereinafter Frey, further in view of Woodley et al. (US Patent Application Publication 2015/0141972), hereinafter Woodley, and further in view of Loesel et al. (US Patent Application Publication 2006/0095023), hereinafter Loesel, as applied to claim 12 above, and further in view of Lubatschowski et al. (US Patent Application Publication 2012/0172852 – PREVIOUSLY CITED), hereinafter Lubatschowski. 
Claim 12 is obvious over Frey in view of Woodley and Loesel as indicated above. Regarding claim 13, Frey does not teach wherein the aperture has laser-induced lesions in different planes in an axial direction relative a visual axis of the eye. 
Lubatschowski teaches, in a similar field of endeavor, a controller for a surgical laser that controls compression zones comprising a plurality of lesions. Lubatschowski teaches it is known for the aperture to have laser-induced lesions in different planes in an axial direction relative a visual axis of the eye (e.g. Fig. 3: optical axis 8a, lesions 6; Figs. 4A-D: lesions around the visual axis of the eye). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frey in view of Woodley and Loesel to include laser-induced lesions in different planes in an axial direction relative a visual axis of the eye as taught by Lubatschowski in order to provide the predictable results of increasing the depth of field of the eye by reducing light transmission through the lens.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US Patent Application Publication 2010/0004641 – APPLICANT CITED ON IDS dated 07/07/2020), hereinafter Frey, further in view of Woodley et al. (US Patent Application Publication 2015/0141972), hereinafter Woodley, and further in view of Loesel et al. (US Patent Application Publication 2006/0095023), hereinafter Loesel, as applied to claim 12 above, and further in view of Christie et al. (International Publication WO 2011/020078 – APPLICANT CITED ON IDS dated 07/07/2020), hereinafter Christie. 
Claim 12 is obvious over Frey in view of Woodley and Loesel as indicated above. Regarding claim 15, Frey does not teach wherein the control unit is adapted to control the laser unit in such a way that results in a random or semi-random distribution of the laser- induced lesions within the lens aperture region. 
Christie teaches, in a similar field of endeavor, intraocular implants that can improve vision of a patient by increasing the depth of field. Christie teaches it is known to use irregular distribution in order 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frey in view of Woodley and Loesel to include random or irregular distribution of the laser-induced lesions as taught by Christie in order to provide the predictable results of minimizing the generation of diffraction patterns. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US Patent Application Publication 2010/0004641 – APPLICANT CITED ON IDS dated 07/07/2020), hereinafter Frey, and further in view of Woodley et al. (US Patent Application Publication 2015/0141972), hereinafter Woodley. 
Regarding claim 32, Frey teaches a device for creating an aperture in an eye (e.g. Fig. 2), said device comprising:
a control unit for a laser unit (e.g. Par. [0062]: a system for delivering a laser beam to the lens of an eye comprising a control system 204; Fig. 2: control system 204);
the control unit being adapted to control the laser unit to create the aperture in a lens of the eye, wherein the aperture is used to increase the depth of field of the eye and is formed by laser-induced lesions which reduce light transmission through a lens aperture region surrounding an aperture opening (e.g. Par. [0062]: system for delivering a laser beam shot pattern to the lens of an eye; Par. [0158]: using laser shot patterns to improve depth of field by limiting the aperture in the lens to reduce light transmission; Par. [0159]: limiting aperture provided by the creation of an annulus of opacified lens material);
an alignment unit for aligning and/or fixating the eye (e.g. Par. [0069], lines 1-6); and
a light stimulation unit for light stimulation of the eye in order to narrow the pupil (e.g. Par. [0070], lines 8-15);

 However, Frey fails to teach the marks being within the lens of the eye. Woodley teaches a laser eye surgery system. Woodley teaches it is known to produce marks within the lens of the eye in order to determine where the laser should be applied (e.g. Pars. [0243]-[0244]: marks can be produced on the anterior or posterior lens capsule which are within the lens).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frey to include the marks being within the lens of the eye as taught by Woodley in order to provide the predictable results of determining where the laser should be applied.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US Patent Application Publication 2010/0004641 – APPLICANT CITED ON IDS dated 07/07/2020), hereinafter Frey, and further in view of Loesel et al. (US Patent Application Publication 2006/0095023), hereinafter Loesel. 
Regarding claim 33, Frey teaches a device for creating an aperture in an eye (e.g. Fig. 2), said device comprising:
a control unit for a laser unit operated in accordance with the computer program (e.g. Par. [0062]: a system for delivering a laser beam to the lens of an eye comprising a control system 204; Fig. 2: control system 204); and
the control unit being adapted to control the laser unit to create the aperture in a lens of the eye when the computer program is executed on the device, wherein the aperture is used to increase the depth of field of the eye and is formed by laser-induced lesions which reduce light transmission through a lens aperture region surrounding an aperture opening (e.g. Par. [0062]: system for delivering a laser 
However, Frey fails to teach wherein the control unit is adapted to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed.
Loesel teaches a system and method for performing laser induced optical breakdown. Loesel teaches it is known to control the laser unit with which laser-induced lesions are sequentially created in such a way that they are spaced apart from each other in the lateral direction and/or an axial direction relative a visual axis of the eye by at least a predetermined distance, wherein sequential laser pulses for creating the laser-induced lesions are spaced further apart than a diameter of gas bubbles at the moment in time that the subsequent pulse arrives, and wherein the control unit is further adapted to control the laser unit such that gaps that remain between the laser-induced lesions can be closed in a following sequence of laser pulses once the gas bubbles have collapsed (e.g. Par. [0011]: the distance between the laser spots is based on the bubble size; Par. [0014]: the distance between the laser spots is greater than the diameter of the bubble, and when the bubble dissipates another focal spot is chosen that can be closed with the next laser pulse) in order to avoid mechanical and thermal damage to the eye (e.g. Par. [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792